McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case

(213) 225-6150

\O oO ~~] aN Wa —

10
11
12
13
14
15
16
17
18
19
20)
21
22
23
24
25
26
27
28

 

 

Evan Selitk (SBN 251039)

Christine Zaouk (SBN 251355)
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, California 90014

(213) 225-6150 / Fax (213) 225-6151
eselik@meccathernlaw.com
ezaguk@meccathernlaw,com

Sahag Majarian, II, (SBN 146621)

H:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 1of24 Page ID #:411

LAW OFFICES OF SAHAG MAJARIAN II

18250 Ventura Boulevard
Tarzana, CA 91356

Tel: (818) 609-0807
Fax: (818) 609-0892

sahagii@aol.com

 

Attorneys for Plaintiff,
MAISON D’ARTISTE

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

MAISON D’ ARTISTE, individually
and on behalf of other persons similarly
situated,

Plaintiff,
VS,
AMERICAN INTERNATIONAL
GROUP, INC.; LEXINGTON
INSURANCE COMPANY; and DOES
1-100

Defendants.

CASE NO, 2:19-cv-07574-S V W-E

| Assigned for all purposes to Hon.
Judge Stephen V. Wilson, courtroom
10A]

)

)

)

)

NOTICE OF MOTION AND

) MOTION FOR CLASS

, CERTIFICATION;

) MEMORANDUM OF POINTS AND
) AUTHORITIES IN SUPPROT

) THEREOF

)
)
)
)

Date: May 11, 2020
Time: 1:30 p.m.
Dept.: 10A

 

 

I MOTION

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case

(213) 225-6150

oOo oo NN DO WH ES

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ld

2:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 2 of 24 Page ID #:412

Complaint Filed: July 29, 2019

 

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that on a May 11, 2020, at 1:30 p.m., in
Courtroom 10A of the Court located at 350 W. 1“ Street, Los Angeles, California
90012, pursuant to Fed. R. Civ. P. 23, Plaintiff, MAISON D’ARTISTE will, and
hereby does, move this Court for an order certifying this matter as a class action
and that MAISON D’ ARTISTE be deemed a suitable class representative.

Plaintiff seeks certification of the following proposed class:
All Lexington Insurance Company policvholders who made a
claim for damages to their real property within the last four (4)
years where Lexington Insurance Company depreciated sales tax
on materials.

This Motion is based on the following grounds: (1) the proposed class is
ascertainable and _ sufficiently numerous; (2) the proposed class has a well-
defined community of interest because there are predominant common questions
of law or fact; (3) Plaintiff has claims typical of the proposed class; (4) both
Plaintiff, D’ Artiste, and Plaintiff’s counsel, Evan Selik of McCathern, LLP and
Sahag Majarian, II of the Law Office Sahag Majarian, II can and will adequately

represent the proposed class; and, (5) the class action device is superior to other

methods of adjudication to vindicate the class members’ rights in this case.

 

 

 

2 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case {

(213) 225-6150

Oo Cc ~ S

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

{4

 

P?19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 3 of 24 Page ID #:413

This Motion is made based on this Notice of Motion, the accompanying
Memorandum of Points and Authorities, the concurrently filed Appendix of
Exhibits, the Declarations of Evan Selik, Sahag Majarian, IT and Maison
D’ Artiste, deposition transcripts, Lexington Insurance Company records, and the
complete files and records in this Action, and such further evidence and argument

as may be heard at the time of the hearing.

Date: March 3, 2020 Respectfully Submitted,

McCATHERN LLP

» COS

EVANGELIS! SELI

Attorney for NE ntfs

MAISON D’ARTISTE, individually
and on behalf of other persons similarly
situated

 

 

3 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case

(213) 225-6150

Oo CO ~~ DH

10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

I,

 

 

II.

IV.

b:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 4of 24 Page ID #:414

 

TABLE OF CONTENTS

Pages
INTRODUCTION .cccccssscsessesenessesersssecerseesresnessnssesseseneseseraresesessesrecueass 1-3
STATEMENT OF THE CASE ...c i cccccccscsecstessneeceesentectseessssccensrerseasenesressieers 3-7
A. Procedural History oo... cccccccsssssscsssessscesssesersecsssensssnestevseresasseasseeerentegs 3-4
B. Lexington Insurance Company has a Policy and Practice of
Depreciating Sales Tax on all Homeowner’s Insurance Claims where
Coverage EXists .....cccscssscssesscssessrersessneseascnesssecneeseassneesersessssaseeersnessnseegs 4-5
C. Sales Tax is Not a Component of a Structure that is Normally
Subject to Repair and Replacement During the Useful Life of
that Structure o.ccecccecsneccssceesseeseeaceesseseseneccseerecsneeeesseasereusersesensenreseseetees 5-7
LEGAL STANDARD GOVERNING CLASS CERTIFICATION... 7-9
CLASS CERTIFICATION IS PROPER IN THIS CASE uecseccseeererees 9-15
A. Common Questions of Law and Fact Predominate ....... eee 9-11
B. The Class is Sufficiently NUMECrOUS occ sceeeeeeserensesenenensseesseeseees 1
C. Plaintiffs Claims are Typical of the Class ..cccccecesseseereesreeseres 11-12
D. Plaintiff and Counsel for Plaintiff will Adequately
Represent the Class ......cccssscccssesssessecnessevsseessevecaserssceresessesssaenseaseneenees 13-14
E. Class Treatment is the Superior Method for Managing
this Litigation .......cccsssssescsccssesevssecresssnserseesnecerssneniessesesseesenseeseeusrensens 14-16

 

 

i MOTION

 
McCATHERN LLP
523 West Sixth Street, Suite 830
Los Angeles, CA 90014

Case

(213) 225-6150

oOo *& SH

10
{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

P:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 5of24 Page ID#:415

V.

 

CONCLUSION

 

 

ii MOTION

 
McCATHERN LLP

523 West Sixth Street, Suite $30

Los Angeles, CA 90014

Case

(213) 225-6150

 

 

 

P:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 6 of 24 Page ID #:416
TABLE OF AUTHORITIES
Page(s)

CASES:
Jefferson Ins. Co. of New York vy. Superior Court
3 Cal.3rd 398, 402 (1974)3 ..ccccsescssecsscsnscrseesersesensenseeressssecesreersenrernseesessseuses 5-6
Elliano vy, Assurance Co. of America,
3 Cal. App.3rd 446 (1975) vscccsssssesersenssersnsersessssrensssteserseesssrsesesecsssesnsasensenes 6
Comcast Corp. v. Behrend
569 U.S. 27, 33 (2013) ccccccsccsecesssesssessssseerserseceseceseseseneesereererseseersreseesesessesaenas 7
Leyva v. Medline Indus. Inc.
716 F.3d 510, 512 (Oth Cir, 2013)... ccc ceseseeseesressseseeserereesserseereereeereeseresseneerenees 7
Wal-Mart Stores, Inc. v. Dukes
564 U.S. 338, 350 (2011) eccccscccessssessessersaerseeceesecsnecseesreresasessresessassseeseaeeneerasens 7
Zinser v. Accufix Research Inst, Inc.
253 F.3d 1180, 1186 (Oth Cir. 2001) occ eeesseseesesecseseesssenseesescssnessesessseersesseseees 8
Sali v. Corona Reg’l Med. Ctr.
909 F.3d 996, 1003-1004 (Oth Cit, 2018) wc ccccecesseetresceesesesessessasrrenseeressersavaaes 8
Ellis v. Costco Wholesale Corp.
657 F.3d 970, 982 (Oth Cir. 2011) co ceessessenecsscnserseesessseesrrcesreserecteaessasieyeares 9
General Telephone Co. of Southwest v. Falcon
A457 US. 147,157 (1982) cceecccsessccerecsescreneseesneressesssevstessesersanesaseersaseeesseesanreaueesens 9
Martin v. Sysco Corp.
325 F.R.D. 343, 348 (E.D. Cal. 2018) occ cece cere ents eee er ease ere ne reer eennent ene 11
[konen v. Hartz Mt. Corp.
122 F.R.D. 258, 262 (S.D. Cal. 1988) oo. ccceceeeeee erence nese entre serene ene nee ences 11

iii MOTION

 

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case

(213) 225-6150

Oo fo YN BR Ww FF WH HR

bo hw Mo Bh i — — —_ pee _ — nh — —

2:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 7of24 Page ID #:417

Dunakin v. Quigley

99 F.Supp.3d 1297, 1327 (W.D. Wash, 2015)... ccc ccc cc eter ett ener nee ee ee enes {1
McGhee v. Bank of America

60 Cal. App.3d 442, 450-51 (1976) cicscceccseerrerssersrseressesseessssersesesnenensenesisieeneeney 13
Miller v. Woods

148 Cal. App.3d 862, 874 (1983)... cence serereceeseiseseeresisetesseenereeseesreeteee ts .13
Vasquez v. Superior Court

A Cal.3d 800, 816 (1971) coo ccceccccce errr e eer n teen ESD OER EE REEDS S ES EEE ets 14
Lockheed vy. Martin Corp. v. Superior Court

29 Cal.4th 1096 at 1131 (2003) ..c.ccecsceeese scene eee eee eter ee ne eee nent reer neta reer rena 14
Blue Chip Stamps v. Superior Court

18 Cal.3d 381, 385 (1976). ceccccccceece reste reece essen cane e ne eeneeeeerener ene ea seen nes 14
Rasack v. Volvo of Am. Corp.

131 Cal. App.3d 741, 762 (1982) ..cccccececceeee eens eer re epee r ens een ees ee ee ee ene ne en ees 16
STATUTES

Fed. R. Civ, P. 23 ciccccccceceeeeeee cece este ee pee eee eterna etn E EEE REESE SD ERS EEE 3, 9, 16
Federal Rule of Civil Procedure 23(a) .........eeee eee eseeeet renee ere renee eee ere enna nnes 7
Fed. R. Civ. P. 23(c)(L)(A) occ ccc cecee ee en n ee rn rE n EEE ERLE EEE EEE 7,8
Fed. R. Civ. P. 23(C)U)(C) cece cee tenner ree REE TERE ee rE EES 8
Fed. R. Civ. P. 23(a)(3) ..ccccececc cece reer eee eee reed Oe DE EEE R EEE DEER EE EAE EE EEE EE EE SO 11
California Insurance Code Section 2071 .oiccccccccceree ee tees eee ee eee teenies 6
California Insurance Code Section 205] ciccvecsccvececneceee eee ees 6

 

 

 

iv MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case

(213) 225-6150

oOo won OA WN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

4

 

P:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 8 of 24 Page ID #:418

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Lexington Insurance Company provides homeowner’s insurance on real estate.
Maison D’ Artiste! owned and had an insurable interest in a property located at 5842
Deerhead Road, Malibu, California 90265 (the “Property”) and was insured by
Lexington Insurance Company. On or about November 8, 2018, the Property was
damaged by fire. Phillipe Naouri, the person who owns Maison D’ Artiste, on behalf
of Plaintiff made an insurance claim with Lexington Insurance.*

Lexington Insurance determined that the loss was covered. Lexington
Insurance and Plaintiff agreed on a scope of repair and cost to repair the damage to
the Property, Lexington Insurance paid Plaintiff based on the agreed to scope of
repair. However, Lexington Insurance depreciated sales tax on materials used in
repair of the Property. In other words, by depreciating sales tax, Lexington Insurance
did not pay Plaintiff the full Replacement Cost Value (“RCV”) that was due to him.
It withheld money owed to Plaintiff?

The following is an example of how Lexington Insurance depreciated sales tax

 

' Maison D’ Artiste is French for “Artist’s House”.
248 to Naouri Decl.
3-49 to Naouri Decl.

 

 

1 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case

(213) 225-6150

Ls

 

2:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 9of24 Page ID #:419

on Plaintiff's claim:

(a) Lexington Insurance agree to pay for seal and prime then paint the
walls and ceiling of the living room. The area to be painted was 2,046.72 sq. ft. at
0.97 cents per unit price. This totaled $1,985.32. The sales tax was $23.74, The
overhead and profit is $401.80. Lexington Insurance took the aggregate ($1,985 +
$23.74 + $401.80 = $2,410.86), and depreciated the entire amount by $267.88,
leaving $2,142.98 to pay to Plaintiff. As such, Lexington owes $23.74 because sales
tax is a non-depreciable item,*

Plaintiff alleges that Lexington Insurance violated California law pursuant
to Cal. Ins. Code §2051 and Cal. Code of Regulations Title 10 §2695,9 by
depreciating sale tax — a non-depreciable item — thus failing to pay Plaintiff the
expense of replacing the thing lost in its condition at the time of the loss.
Accordingly, Plaintiff seeks to certify the following class:

All Lexington Insurance Company policvholders who made a claim

for damages to their real property within the last four (4) years

where Lexington Insurance Company depreciated sales tax on
materials.

Mf

Ml

 

4 Exh. 5 and (10 to Naouri Decl.

 

 

2 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830
Los Angeles, CA 90014

Case 2

(213) 225-6150

D|

 

'19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 10 of 24 Page ID #:420

Certification of the class is appropriate as all of the requirements for
certification, pursuant to Fed. R. Civ. P. 23 are satisfied, Plaintiff respectfully
requests that this Court certify the class.

Il. STATEMENT OF THE CASE

A. Procedural History

On July 29, 2019, Plaintiff filed this consumer class action against its
homeowner’s insurance carrier, Lexington Insurance Company. Plaintiff alleges
causes of action for Unfair Competition (“UCL”) pursuant to California’s Business
and Professions Code §17200 ef seg. and declaratory relief.’ Per the initial
Complaint, Plaintiff and the putative class seek restitution, injunctive and declaratory
relief. On August 30, 2019, Defendants removed this case to United States District
Court for the Central District of California,

On October 7, 2019, Lexington Insurance filed a Motion to Dismiss the
Complaint and Motion to Strike the Complaint, which Plaintiff opposed. On
December 2, 2019, without oral argument, the Court took the matter under
submission, On January 23, 2020, the Court issued its ruling and denied the Motion
to Strike in its entirety. As for the Motion to Dismiss, the Court ruled that the under

the “unlawful prong” of the UCL, the Motion to Dismiss was denied. Yet, the Court

 

$43 to Selik Decl.

 

 

3 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 4.19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 11o0f 24 Page ID #:421

oOo sb a

oO

10

(213) 225-6150

il
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

 

granted the Motion to Dismiss as to Plaintiffs claims for injunctive and declaratory
relief.

On January 29, 2020, Plaintiff filed a First Amended Complaint/Motion for
Leave to Amend the Complaint. On February 13, 2020, Defendant filed a Motion to
Dismiss and Motion to Strike with regard to the Operative Complaint, with a hearing
date of March 23, 2020.’

B. Lexington Insurance Company has a Policy and Practice of
Depreciating Sales Tax on all Homeowner’s Insurance Claims where
Coverage Exists

On October 23, 2019, Plaintiff served requests for admissions to Defendant.
On December 13, 2019, Defendant served responses to said requests. Plaintiff asked
in request for admission number one for Lexington Insurance to admit that from July
29, 2015 through July 29, 2019, on homeowners’ insurance claims in California it
depreciated sales tax. Lexington Insurance responded “Lexington admits that it

depreciated the sales tax paid on Plaintiff's individual insurance claim.’?

Hl

 

© 44 to Selik Decl.
745 to Selik Decl.
® Exh, 2 to Selik Decl.
? Exh, 3 to Selik Decl.

 

4 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 4t19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 12 of 24 Page ID #:422

(213) 225-6150

oO co nN BD WA &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

On January 29, 2020, Plaintiff took the deposition of Defendant’s person most
knowledgeable on Defendant’s policy of depreciating sales tax on homeowner’s
insurance claims. Defendant produced the Director and Assistant Vice President at
AIG Claims Incorporated, Kathleen Spinella, as the person most knowledgeable on
this topic!®, Ms. Spinella confirmed that it is Lexington Insurance’s policy and
procedure to depreciate sales tax on all homeowner’s insurance claims."

Furthermore, pursuant to the deposition notice, Lexington Insurance produced
its written policy and directives which stated in bold letters the expectation that each
of its adjusters depreciate sales tax on all materials.'?

C. Sales Tax is Not a Component of a Structure that is Normally
Subject to Repair and Replacement During the Useful Life of that
Structure

When a covered loss occurs that requires repair to the property, Defendant is
required to pay its insureds the Actual Cash Value (*ACV”). The California
Supreme Court held that the term ACV, as used in Cal. Ins. Code §2071 is

synonymous with “fair market value,” that is, “the price that a willing buyer would

pay to a willing seller, neither being under any compulsion to sell or buy.” Jefferson

 

1 Exh, 1 to Selik Decl., Spinella Depo. p. 18:4 —p. 19:2 and p. 11:16-20
Exh, | to Selik Decl., Spinella Depo. p, 43:14-18
'2 Exh. | and 4 to Selik Decl., Exh. 3 to Spinella Depo. p. 46:6 — 48:5

 

 

 

5 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 330

Los Angeles, CA 90014

Case 7

(213) 225-6150

DJ

 

:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 13 of 24 Page ID #:423

Ins. Co. of New York v. Superior Court 3 Cal.3rd 398, 402 (1974), Elliano v.
Assurance Co. of America, 3 Cal.App.3rd 446 (1975),
Under an open policy that requires payment of the ACV, the measure of the
ACV recovery, in whole or partial settlement of the claim, shall be determined by, in
a partial loss to the structure the amount it would cost the insured to repair, rebuild, or
replace the thing lost or injured less a fair and reasonable deduction for physical
depreciation based upon the condition at the time of the injury or policy limit,
whichever is less. Cal. Ins. Code §2051(b)(2). A deduction for physical depreciation
shall apply only to components of a structure that are normally subject to repair and
replacement during the useful life of that structure. Cal. Ins. Code §2051(b)(2).
In further support of items that should and should not be depreciated, Cal.
Code Regs. Tit. 10, §2695.9 states, in pertinent part,
“Under an open policy, subject to California Insurance Code Section
2071, where the insurer is required to pay the expense of repairing,
rebuilding or replacing the property destroyed or damaged with other
of like kind and quality, the measure of recovery is determined by the
actual cash value of the damaged or destroyed property, as set forth in
California Insurance Code Section 2051, Except for the intrinsic labor
costs that are included in the cost of manufactured materials or goods,
the expense of labor necessary to repair, rebuild or replace covered
property is not a component of physical depreciation and shall not be
subject to depreciation or betterment.”

Mf

Hl

 

 

6 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case J

(213) 225-6150

oo ns DN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 14 of 24 Page ID #:424

A plain reading of both the above statute and regulation indicate that any ACV
payment made under a property insurance policy should not depreciate sales tax
because it is “not a component of physical depreciation”.

NY. LEGAL STANDARD GOVERNING CLASS CERTIFICATION

A representative plaintiff may sue on behalf of a class when the plaintiff
affirmatively demonstrates the proposed class meets the four threshold requirements
of Federal Rule of Civil Procedure 23(a): numerosity, commonality, typicality, and
adequacy of representation. Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013);
Leyva v. Medline Indus. Inc., 7\6 F.3d 510, 512 (9th Cir. 2013). Additionally, a
plaintiff seeking certification under Rule 23(b)(3) must demonstrate that “questions
of law or fact common to class members predominate over any questions affecting
only individual members, and that a class action is superior to other available
methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ, P.
23(b)(3).

A plaintiff secking class certification bears the burden of affirmatively
demonstrating “through evidentiary proof that the class meets the prerequisites of
Rule 23(a).” Comcast Corp., supra, at 33. In other words, the plaintiff “must be
prepared to prove that there are in fact sufficiently numerous parties, common
questions of law or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011). Accordingly, “[b]efore certifying a class, the trial court must conduct a

 

7 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite $30

Los Angeles, CA 90014

Case 2

(213) 225-6150

and

Oo O& YN A

10
Ml
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 15of 24 Page ID #:425

rigorous analysis to determine whether the party seeking certification has met the
prerequisites of Rule 23.” Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186
(9th Cir. 2001).

Yet, for practical reasons, district courts have never equated a district court’s
“rigorous analysis” at the class certification stage with conducting a mini-trial. Sali
v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1003-1004 (9th Cir, 2018). District courts
“must determine by order whether to certify the action as a class action” at “an early
practicable time after a person sues or is sued as a class representative.” Fed, R. Civ.
P. 23(c)(1)(A). The district court’s class certification order, while important, is also
preliminary: “An order that grants or denies class certification may be altered or
amended before final judgment.” Fed. R. Civ. P. 23(c)(1)(C); In re Zurn Pex
Plumbing Prod. Liab. Litig., 644 F.3d 604, 613 (8th Cir. 2011) [“A court’s inquiry on
a motion for class certification is ‘tentative,’ ‘preliminary,’ and ‘limited’],

Notably, the evidence needed to prove a class’s case often lies in a defendant’s
possession and may be obtained only through discovery. Limiting class-certification-
stage proof to admissible evidence risks terminating actions before a putative class
may gather crucial admissible evidence. And transforming a preliminary stage into
an evidentiary shooting match inhibits an early determination of the best manner to
conduct the action. Sail, supra, 1004. It follows that an abuse of discretion exists

where a “district court limited its analysis of whether” class plaintiffs satisfied a Rule

 

8 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case d

(213) 225-6150

sO co MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 16 of 24 Page ID #:426

23 requirement “to a determination of whether Plaintiffs’ evidence on that point was
admissible.” Ellis y. Costco Wholesale Corp., 657 F.3d 970, 982 (9th Cir. 2011). As
such, a plaintiff does not need to submit admissible evidence in support of class
certification. Sail, supra, 1004.
IV. CLASS CERTIFICATION IS PROPER IN THIS CASE

This action satisfies each class certification requirement under Fed. R. Civ. P.
23. Accordingly, this Court should grant Plaintiff's Motion and certify the
putative class.

A. Common Questions of Law and Fact Predominate

The requirements of Rule 23(a)(2) have “been construed permissively,” and
“(alll questions of fact and law need not be common to satisfy the rule.” Ellis, supra
at 981. Commonality requires the plaintiff to demonstrate that the class members
“have suffered the same injury.” General Telephone Co. of Southwest v. Falcon, 457
U.S. 147,157 (1982). This does not mean merely that they have all suffered a
violation of the same provision of law. That common contention, moreover, must be
of such a nature that it is capable of class-wide resolution, which means that
determination of its truth or falsity will resolve an issue that is central to the validity
of each one of the claims in one stroke. Wal-Mart Stores, Inc., supra at 349-350.

What matters to class certification for commonality is the capacity of a class-wide

 

9 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 4

(213) 225-6150

 

 

19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 17 of 24 Page ID #:427

proceeding to generate common answers apt to drive the resolution of the litigation.
Id, 350.

Here, the common legal questions are:

(a) Whether sales tax is a depreciable item under California law.
In other words, is Lexington Insurance allowed to depreciate sales on materials
in homeowner’s insurance claims?

(b) Whether Lexington Insurance’s depreciation of sales tax on
materials violates the “unlawful prong” pursuant to Cal. Bus. & Prof. Code §17200?

The common factual questions are:

(a) By depreciating sales tax on materials, did Lexington Insurance
withhold money owed to Plaintiff and the putative class; and

(b) Whether Lexington Insurance Company’s depreciation of sales
tax on materials resulted in a windfall of profits that it was not entitled.

Each Lexington Insurance policyholder suffered, and continues to suffer, the
exact same injury, i.e. they are not paid the full amount of sales tax on items used to
repair or replace damaged items of their property. This is Lexington Insurance’s
policy and procedure and affects all its policyholders the same way. Defendant
applies this practice on every homeowner’s insurance claim in which coverage is
afforded. All of Defendant’s policyholders have suffered the same injury: not being

paid the full amount in sales tax on materials used in repair or replacement of

 

10 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 4 49-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 18 of 24 Page ID #:428

(213) 225-6150

 

 

damaged property.

B. —_ The Class is Sufficiently Numerous

A proposed class must be “so numerous that joinder of all members is
impracticable.” Fed. R. Civ. Pro. 23(a)(1). While there is no strict number
requirement for numerosity, courts have routinely held that classes comprised of
more than forty members will satisfy this prerequisite. Martin v. Sysco Corp., 325
F.R.D. 343, 348 (E.D. Cal. 2018) citing Ikonen v. Hartz Mt. Corp,, 122 F.R.D. 258,
262 (S.D. Cal. 1988) and Dunakin v. Quigley, 99 F.Supp.3d 1297, 1327 (W.D. Wash.
2015).

Here, Lexington Insurance depreciated sales tax on every homeowner’s
insurance claim.'* Each claim would be subject to Defendant’s policy and practice of
depreciating sales tax on materials used in repair or replacement of their properties.
This could be estimated to be in the thousands. As such, joinder of all class members
is impracticable.

C.  Plaintiff’s Claims are Typical of the Class

To demonstrate typicality, the plaintiff must show that his claims are typical of
the class. Fed. R. Civ. P. 23(a)(3). The test of typicality “is whether other members

have the same or similar injury, whether the action is based on conduct which is not

 

13 Exh. 1 to Selik Decl., Spinella Depo. p. 45:11-17

 

11 MOTION

 

 
McCATHERN LLP
523 West Sixth Street, Suite 330

Los Angeles, CA 90014

Case 2

(213) 225-6150

ae

oO fo ~~ DH &

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

D|

 

'19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 19 of 24 Page ID #:429

unique to the named plaintiff, and whether other class members have been injured by
the same course of conduct”. Ellis, supra, 984. Typicality refers to the nature of the
claim or defense of the class representative, and not to the specific facts from which it
arose or the relief sought. Jd.

Here, Lexington Insurance was Plaintiff's homeowner’s insurance carrier at the
time that fire damage occurred to the property. Plaintiffs claims arise from the same
policy, procedure and course of conduct by Defendant that underlie the claims of all
other class members.'* Plaintiff's property was damaged by fire.'° Plaintiff made a
claim to Lexington Insurance. Lexington Insurance and Plaintiff agreed to a scope of
repair. Lexington Insurance paid the repair amount of $58,913.82.'° The amount that
Lexington Insurance paid was subject to depreciation of sales tax on the materials
used to repair the property.!” Plaintiff’s entitlement to recovery rests upon the same
facts and legal theories that support all other class members. Accordingly, Plaintiff

satisfies the typicality requirement.

Mf

 

'4 Exh, 1 to Selik Decl., Spinella Depo. p. 45:11-17

'5 Tt does not matter what type of damage occurred to Lexington Insurance’s
policyholder’s properties because whether water, fire, wind, etc. Lexington admits
that it depreciates sales tax on all materials used to repair such properties.

16 {9 to Naouri Decl.
17 Exh. 2 to Selik Decl.

 

 

12 MOTION

 

 
McCATHERN LLP
§23 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case #

(213) 225-6150

D

 

 

:19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 20 of 24 Page ID #:430

D. Plaintiff and Counsel for Plaintiff will Adequately Represent the
Class,

Adequacy of representation is established where the plaintiff is represented by
qualified counsel and the plaintiff's interests are not antagonistic to those of the class.
McGhee v. Bank of America 60 Cal.App.3d 442, 450-51 (1976).

First, both of Plaintiff's Counsel, Evan Selik and Sahag Majarian have
extensive experience in consumer class action litigation, specifically in the insurance
industry, as set out in the accompanying declarations.'* Such experience meets the
legal requirements of being “qualified, experienced, and generally able to conduct the
proposed litigation.” Miller v. Woods 148 Cal. App.3d 862, 874 (1983).

Second, Plaintiff’s interests are co-extensive with those of the class. Plaintiff
and the class have each been injured in the same manner and seek the same relief.
Plaintiff has agreed to serve as class representative and has retained experienced
counsel. Plaintiff has devoted considerable time to this litigation, including,
consulting with his counsel, preparing for (and will sit for) a deposition in the near
future, providing a declaration, providing document to Plaintiffs’ counsel relevant to

this case. Plaintiff is also prepared to continue to actively participate, demonstrating

 

18 €q9-10 to Selik Decl.; {94-5 to Majarian Decl.

 

13 MOTION

 

 
McCATHERN LLP

§23 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 7

(213) 225-6150

 

 

19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 21 o0f 24 Page ID #:431

commitment to achieving the best results possible for the class.'”

E. Class Treatment is the Superior Method for Managing this

Litigation

In making its class certification decision, the Court must determine that a
class action would be superior to alternate means for a fair and efficient adjudication.

If the causes of action may be adjudicated in a single proceeding, thereby
saving time, reducing waste, and limiting duplication of effort, class certification is
superior to individual litigation. Vasquez v. Superior Court 4 Cal.3d 800, 816 (1971).
In cases such as this where individual damages may be small, ic. the return of the
depreciated portion of the sales tax, the class action device is the most feasible
method of recovery, Lockheed v, Martin Corp. v. Superior Court, 29 Cal.4th 1096 at
1131 (2003). Class actions are suitable “when numerous parties suffer injury of
insufficient size to warrant individual action and when denial of class relief would
result in unjust advantage to the wrongdoer.” Blue Chip Stamps v. Superior Court 18
Cal.3d 381, 385 (1976).

In the absence of class-wide adjudication, California consumers/policyholders
of Lexington Insurance homeowner’s policies will not be compensated for the

amount of sales tax Lexington Insurance withheld from their insurers. ‘The individual

 

'9 €7 to Naouri Decl.

 

14 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case q

(213) 225-6150

kk. Ww ft

—I ON tA

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 22 of 24 Page ID #:432

wronged policyholder cannot all afford the costs of proving their individual
claims. This economic reality results in a windfall for Lexington Insurance.
Additionally, litigating this case as a class action is relatively simple.”

The superiority of class treatment to other available methods of litigating such
claims presented is self-evident. As ail of the class members were not paid for the
full amount of sales tax on materials used, individual pursuit of such claims would
not be economically viable. The only alternative to certification would be to force
thousands of Defendant’s policyholders to join this action, file individual, uniform
actions or, as is more likely, to abandon their legal rights altogether. Considering
these realities, the inefficiency and injustice that would result from a failure to utilize
class procedures in this litigation, both to the parties and the Court, is manifest.

Further, Plaintiff will use identical evidence to prove Lexington Insurance’s
failure to provide the full amount of sales tax to its policyholders. These
circumstances warrant an exercise of this Court’s discretion to manage these
proceedings on a class-wide basis, and to grant Plaintiff’s motion for certification.

Defendant will likely argue that a class-wide trial would be a logistical
nightmare, and as such, superiority is not met. However, trial would involve two

basic phases: one on liability and one on damages. The deferral of damage

 

20 See Plaintiffs Proposed Trial Plan filed concurrently herewith.

 

15 MOTION

 

 
McCATHERN LLP

523 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 2:

(213) 225-6150

=

Dm co ss HD WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27
28

DI

 

 

19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 23 of 24 Page ID #:433

computation until after liability has been established, thus been recognized as an
effective procedure by which to manage class actions. Rosack v. Volvo of Am. Corp.
131 Cal. App.3d 741, 762 (1982). The procedure further serves the expeditious
litigation of class suits because a trial wnencumbered with the details of damage
computations provides defendants with fewer opportunities for delay, /d. Plaintiff
has attached a Proposed Trial Plan to alleviate any concerns this Court might have
about a trial in this case,”!
Vv. CONCLUSION

For the foregoing reasons, the prerequisites of Fed. R. Civ. P. 23 are
herein satisfied. Plaintiff respectfully requests that this Court certify the
proposed Class.
Date: March 3, 2020 Respectfully Submitted,

McCATHERN LLP

» ZOD

EVAN SBLIK_/

Attorney far ioiatits,

MAISON D’ARTISTE, individually
and on behalf of other persons similarly
situated

 

2! See Plaintiff's Proposed Trial Plan filed concurrently herewith.

 

16 MOTION

 

 
McCATHERN LLP

§23 West Sixth Street, Suite 830

Los Angeles, CA 90014

Case 2(19-cv-07574-SVW-E Document 38 Filed 03/04/20 Page 24 of 24 Page ID #:434

(213) 225-6150

wn fe &

2 oO ~~ mn

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

PROOF OF SERVICE

1013A(3) C.C.P. Revised 5/1/88
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the County of Los Angeles, State of California. 1 am over
the age of 18 and not a party to the within action; my business address is: 523 West
Sixth Street, Suite 830, Los Angeles, CA 90014.

On March 4, 2020, the foregoing documents described as:

NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPROT
THEREOF

on interested parties in this action by placing () the original (x) a true copy
thereof enclosed in a sealed envelope addressed as follows:

Sonia R. Martin
DENTONS US LLP

One Market Plaza

Spear Tower, 24" Floor
San Francisco, CA 94105

[XX] (BY MAIL) I am "readily familiar" with the firm’s practice of
collection and processing correspondences for mailing. Under that practice it would
be deposited with the U.S. Postal Service on that same day with postage thereon
fully prepaid at Los Angeles, California in the ordinary course of business. 1 am
aware that on motion of the party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after date of deposit for
mailing in affidavit.

Executed on March 4, 2020 at Los Angeles, California.

(x) (State) I declare under penalty of perjury under the laws of the State of
California that the above is true and correct.

ay yt
Pe

Pabue

De Ped
4
Ai Ve Sener F
te

  

Krishna K, Andefson

 

 

 

 

17 MOTION

 
